Order entered January 15, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00500-CV

                           MARCUS JOSEPH ROPER, Appellant

                                                V.

                      KATHERINE ELIZABETH JOLLIFFE, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                         Trial Court Cause No. 13-00611-V-292ND

                                            ORDER
       We GRANT appellee’s January 13, 2015 motion for an extension of time to file a brief.

Appellee shall file a brief by February 12, 2015.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE